254 F.2d 609
TRIO TELEVISION SALES AND SERVICE, Inc.,v.ADMIRAL CORPORATION OF CHICAGO, ILLINOIS, et al.
No. 5799.
United States Court of Appeals Tenth Circuit.
March 11, 1958.

Appeal from the United States District Court for the District of Colorado.
Albert Latham, Jr., and Alice Loveland, Denver, Colo., for appellant.
Peter H. Dominick, Jay W. Tracey, Jr., Herbert W. DeLaney, Jr., Dayton Denious, Omer Griffin, and Reibscheid & Machol, Denver, Colo., and M. O. Shivers, Jr., Englewood Colo., for appellees.
Before BRATTON, Chief Judge, and HUXMAN and MURRAH, Circuit Judges.
PER CURIAM.


1
Dismissed on motion of appellees.